Citation Nr: 0013214	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  96-10 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to restoration of a 10 percent rating for 
service-connected right knee disability.  

2.  Entitlement to restoration of a 10 percent rating for 
service-connected left knee disability.  

3.  Entitlement to increased (compensable) evaluations for 
service-connected right and left knee disabilities since the 
October 1995 and February 1996 reductions. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel
INTRODUCTION

The veteran served on active duty from August 1988 to August 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating determinations in July 1995 and 
November 1995 by the RO in Detroit, Michigan, that 10 percent 
to noncompensable each of the evaluations assigned for his 
service-connected right and left knee disabilities.  The 
veteran timely appealed these determinations to the Board.  

During the pendency of the appeal, the RO considered post-
reduction evidence, and continued to deny entitlement to a 
restoration of the 10 percent evaluation for either knee.  
The Board finds that this aspect of the appeal is best 
characterized as entitlement to a compensable rating for 
either knee since the October 1995 and February 1996 
reductions, as reflected on the cover page of this decision.

In an August 1995 rating decision, the RO assigned temporary 
total disability ratings for periods of convalescence 
following surgery for the veteran's left and right knees; the 
veteran appealed for extensions of those ratings.  In an 
October 1999 rating decision the RO granted extensions of the 
temporary total disability ratings.  Subsequently in a signed 
statement, dated in November 1999 and received at the RO that 
same month, the veteran indicated his apparent satisfaction 
with the action on these claims.  In a December 1999 letter 
the RO requested clarification of the veteran's intention 
with regard to his appeal.  Consistent with the above, in a 
VA Form 646, dated in March 2000 the veteran's representative 
offered argument in support of the remaining claims for 
restoration of compensable evaluations for bilateral knee 
disabilities; no mention of the previously satisfied claims 
was made.  For that reason, the temporary total rating issues 
are not considered to be in appellate status and will not be 
considered by the Board.



FINDINGS OF FACT

1.  In September 1993, the RO granted service connection for 
left and right knee disorders, and assigned a 10 percent 
disability evaluation for each knee.  The assigned evaluation 
was based on medical evidence of slight limitation of motion 
and subjective complaints of pain and swelling. 

2.  In April 1995 and August 1995, the RO proposed reducing 
the evaluation for the left and right knee, respectively; the 
RO effectuated the reduction for the left knee in July 1995 
(effective October 1, 1995), and for the right knee in 
November 1995 (effective February 1, 1996).  Those reductions 
were based on VA and private medical evidence demonstrating 
improvement in each disability. 

3.  There is no medical basis for assignment of a compensable 
evaluation for either knee since the October 1, 1995 and 
February 1, 1996 reductions.  


CONCLUSIONS OF LAW

1.  As the reduction of the rating for the veteran's service-
connected right knee was proper, the criteria for restoration 
of the 10 percent rating for that disability, effective 
February 1, 1996, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.344, 4.1, 4.2, 4.10, 4.13, 4.71, 
4.71a (1999).

2.  As the reduction of the rating for the veteran's service-
connected left knee disability was proper, the criteria for 
restoration of the 10 percent evaluation for that disability, 
effective February 1, 1996, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.344, 4.1, 4.2, 
4.10, 4.13, 4.71, 4.71a (1999).

3.  The criteria for assignment of a compensable rating for 
either the service-connected right or left knee disability 
since the October 1, 1995 and February 1, 1996 reductions are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§  3.321, 4.1, 4.2, 4.7, 4.13, 4.71,4.71a (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service connection for bilateral tendonitis was initially 
granted in September 1993, based on the service medical 
records showing treatment for knee injuries and a November 
1992 VA examination report which disclosed complaints of 
swelling and pain on using stairs.  The veteran's gait was 
normal and cruciate and collateral ligaments were intact.  
There was no effusion and range of motion was 0 to 100 
degrees.  Separate 10 percent evaluations were assigned to 
each knee, based on slight limitation of motion, effective 
August 5, 1992.  The veteran's evaluations were assigned 
under Diagnostic Code 5257, for "other" impairment of the 
knee.

On VA examination in February 1995, the veteran gave a 
history of occasional swelling and knee pain while using 
stairs.  The examiner noted that right knee arthroscopy had 
been performed in January 1995.  The veteran reported some 
improvement afterwards although he remained sore.  He was 
scheduled to have the same procedure on his left knee in two 
weeks.  The examiner also noted that at the time of the 
examination medical records were not available.  The veteran 
reported that his work as a paramedic required heavy lifting, 
which caused bilateral knee pain.  He also had pain with 
using stairs and was unable to squat or kneel due to 
discomfort.  The veteran also complained of pain and swelling 
after about 30 minutes of walking and that could not stand 
more than 10 to 15 minutes without at least shifting his 
weight in an attempt to relieve his knee symptoms.  He stated 
that after working a 12-hour shift, both knees were stiff.  
He also reported that he occasionally feels that his knees 
are about to lock, most often after climbing stairs.  

On examination there was a moderate degree of right knee 
effusion, but no left knee effusion.  Range of motion was 0 
to 125 degrees on the right and 0 to 135 degrees on the left.  
The veteran complained of pain during extension of the right 
knee but denied pain during extension or flexion of the left.  
X-rays revealed no abnormalities.  The diagnosis was 
chondromalacia patellae bilaterally.

In April 1995, the RO proposed reducing the evaluation for 
the left knee to noncompensable on the basis of the February 
1995 examination.  The veteran was notified the following 
month and given an opportunity to submit additional medical 
evidence to show that the proposed reduction should not be 
made.  He submitted a statement from K. M. Morrison, M.D. 
indicating that the veteran had undergone arthroscopic 
surgery of the right knee in January 1995 and on his left 
knee in March 1995.  Dr. Morrison noted that while the 
veteran continued to recover from his surgical procedures, he 
remained disabled at that time and was likely to remain so 
for a period of approximately six additional weeks.  

A July 1995 rating decision reduced the rating for the left 
knee to noncompensable, effective from October 1995. 

Additional evidence was received by the RO in August 1995, 
consisting of private treatment records from Dr. Morrison 
dated from March 1995 to June 1995 including the operation 
report of the veteran's left knee surgery and follow-up 
visits.  These records show that in May 1995, the veteran's 
left knee pain had substantially improved but he had concerns 
about persistent swelling.  The most recent record, dated 
June 30, shows that the veteran had made a "remarkable" 
recovery from his surgery and had completely returned to 
unrestricted function "with recurrence of his symptoms" 
(presumably, the examiner meant to say no recurrence of 
symptoms.  On examination there was no significant effusion, 
range of motion was full and there was no localized 
tenderness to palpation.  The examiner's clinical impression 
was satisfactory results, status post arthroscopic 
debridement, lateral retinacular release, bilateral knees.  
Dr. Morrison advised the veteran that he could return to 
full, unrestricted work activities.  

In August 1995, based on the foregoing the RO granted a 
temporary total evaluation for the veteran's right knee 
disability under 38 C.F.R. § 4.30 for a period of 
convalescence from January 31, 1995 to February 28, 1995.  A 
temporary total evaluation was granted for the left knee from 
March 28, 1995 to April 30, 1995.  Following the termination 
of the total evaluations, the 10 percent evaluations for the 
right and left knee disabilities were continued.

Also, in August 1995, the RO proposed reducing the evaluation 
for the right knee to noncompensable based in part on private 
treatment records from Dr. Morrison showing improvement of 
the right knee.  The veteran was notified the following month 
and given an opportunity to submit additional medical 
evidence to show that the proposed reduction should not be 
made.  

A November 1995 rating action reduced the rating for the 
right knee to noncompensable, effective February 1, 1996. 

On VA examination in March 1998, the veteran complained of 
right knee popping, and of an aching dull sensation in the 
patellofemoral joint, along the medial joint line and in the 
popliteal space.  He gave no history of instability, locking, 
or effusion and there were no complaints of apprehension.  He 
stated that when he moves the knee back and forth he could 
feel grating under the patellofemoral joint without 
apprehension or complaints of pain.  He reported that the 
left knee is the same as the right.  

Examination of the knees revealed no effusion and no synovial 
thickening.  Both knees had three arthroscopic puncture 
wounds that were well healed.  He had a congenital deformity 
of a laterally placed patellofemoral attachment.  He also had 
some clicking under the patella, more on the left than on the 
right, without apprehension.  Range of motion was from 0 to 
145 degrees.  There was no anterior, posterior, medial, 
lateral or rotary instability.  Lachman, lateral pivot shift 
and McMurray testing were all negative.  There was no 
apprehension, locking or grating.  The legs, ankles and feet 
were normal.  Neurovascular status was normal.  Measurement 
of the right thigh was 45-1/4 centimeters compared to 45 
centimeters on the left.  Measurement of the right leg was 
42-3/4 centimeters compared to 42-1/2 on the left.  X-rays of 
both knees were normal.  

Additional VA outpatient treatment records dated from 
November 1995 to May 1996 were received in June 1998.  These 
records are significant for evaluation and treatment of the 
veteran for continued complaints of joint pain and 
instability.  A December 1995 X-ray report shows minimal 
degenerative changes in both knees without narrowing of the 
knee joint.  The most recent record dated in May 1996 shows a 
clinical assessment of bilateral chondromalacia patellae, 
patellar instability.

In an October 1998 addendum to the March 1998 examination 
report, the VA examiner noted that following review of the 
claims file and the March 1998 report, there was no evidence 
of functional loss due to weakness or flare-up, if any.  
Fatigability and incoordination were not recorded or found in 
the report.  Also the loss of motion was not likely to occur 
due to repeated use.  The examiner stated that it was not 
feasible to speculate on any degree of loss of range of 
motion whenever the knee has been used repeatedly.  The 
examiner concluded that both knees were stable with good 
range of motion without any evidence of instability.  There 
was no other history of any patellofemoral problem except 
historically at the very beginning when the veteran said that 
prior to joining the military he had some kind of dislocation 
which he reduced himself.  The only positive finding which 
was of note was lateral attachment of the patellar ligament 
which was most likely due to congenital abnormality but it 
had not given the veteran any trouble until now.  

In an October 1999 rating decision, the RO granted an 
extension of temporary total disability for the veteran's 
right knee disability under 38 C.F.R. § 4.30 for a period of 
convalescence through March 31, 1995.  A temporary total 
evaluation was granted for the left knee through June 30, 
1995.


Analysis

As a preliminary matter, the Board notes that the veteran has 
appealed only the reduction of the evaluations for his left 
and right knee disorders.  The veteran does not contend, and 
the evidence does not reflect, noncompliance with the 
procedural requirements for rating reductions.  See 38 C.F.R. 
§ 3.105(e) (requiring, inter alia, notification of the 
proposed reduction in evaluation, a statement of the facts 
and reasons for such reduction, and an opportunity to submit 
evidence against a proposed reduction).  Therefore, the Board 
will focus only upon the propriety of the reduction, and 
(given the RO's consideration of post-reduction evidence in 
connection with the restoration question during the pendency 
of the appeal) whether, since the effective date of each 
reduction, the record presents a basis for a higher 
evaluation for either disability.

Specific requirements must be met in order for VA to reduce 
certain ratings assigned for service-connected disabilities.  
See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 
2 Vet. App. 277 (1992).  The requirements for reduction of 
ratings in effect for five years or more are set forth at 38 
C.F.R. § 3.344(a) and (b), which prescribe that only evidence 
of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995). 

However, with respect to other disabilities that are likely 
to improve (i.e., those in effect for less than five years), 
re-examinations disclosing improvement in disabilities will 
warrant a rating reduction.  38 C.F.R. § 3.344(c).  
Specifically, it is necessary to ascertain, based upon a 
review of the entire recorded history of the condition, 
whether the evidence reflects an actual change in disability 
and whether examination reports reflecting change are based 
upon thorough examinations.  In addition, it must be 
determined that an improvement in a disability has actually 
occurred and that such improvement actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  See Brown, 5 Vet. App. 
at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 
C.F.R. 3.344(c).  Accordingly, while the provisions of 
38 C.F.R. § 3.344(c) apply, and general rating provisions 
must be considered (e.g., 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13), 
the provisions of 38 C.F.R. § 3.344(a) and (b) are not 
applicable.  

In determining whether a reduction was proper, the Board must 
focus upon evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the condition had actually improved.  Cf. Dofflemyer 
v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be 
emphasized, however, that such after-the-fact evidence may 
not be used to justify an improper reduction.  

The Board notes that the RO has evaluated the veteran's 
disability under Diagnostic Code 5257, which prescribes a 10 
percent evaluation for slight impairment (to include 
recurrent subluxation or lateral instability).  10 percent 
evaluations also are assigned for musculoskeletal 
disabilities on the basis arthritis, manifested by painful 
motion (Diagnostic Code 5003), removal or dislocation of 
semilunar cartilage (Diagnostic Codes 5258 and 5259), flexion 
limited to 45 degrees (Diagnostic Code 5260), extension 
limited to 10 degrees (Diagnostic Code 5261), impairment of 
the tibia and fibula with slight knee or ankle disability), 
and acquired, traumatic, genu recurvatum (Diagnostic Code 
5263).  See 38 C.F.R. § 4.71a.

With respect to the right knee, the Board notes, that 
comparing the findings from the November 1992 examination 
report, which was the basis for the assignment of the 10 
percent evaluation, with those from the subsequent February 
1995 VA examination report reveals improvement in the right 
knee.  In particular, the November 1992 VA examination report 
noted that the veteran had knee pain, swelling and range of 
motion from 0 to 100 degrees.  He subsequently underwent 
corrective surgery on the right knee in January 1995.  
Although the veteran also continued to complain of pain and 
swelling, the February 1995 VA examination reflected an 
improvement in range of motion of the right knee from 0 to 
125 degrees.  At that time, the veteran complained of pain 
only during extension (and no notations as to complaints of 
pain on motion were thereafter made).  There was then a 
moderate degree of right knee effusion; it should be noted, 
however, that the examination was conducted a mere month 
after the veteran's surgery (and within the period for which 
the veteran was awarded a total-100 percent-evaluation for 
the right knee convalescence purposes).  Subsequent records 
from the veteran's own private physician indicated that he 
was recovering well from his surgical procedures (pertaining 
to both knees).  By June 1995, Dr. Morrison indicated there 
was no significant effusion, that range of motion 
(presumably, both knees) was full, and that there was no 
localized tenderness to palpation. 

As regards the left knee, the Board notes that, in February 
1995 (a month prior to his March 1995 surgery) the veteran 
was then able to accomplish range of motion from 0 to 135 
without pain, an apparent improvement over the 0 to 100 
degree range of motion shown at the time the 10 percent 
evaluation was granted.  This range of motion is, 
essentially, normal.  See 38 C.F.R. § 4.71, Plate I 
(prescribing standard range of motion of the knee as from 0 
to 140 degrees.  While the RO proposed reducing the rating 
for the left knee on the basis of the VA examination report 
of February 1995, follow-up records from Dr. Morrison, the 
veteran's private physician, indicated that the veteran had 
satisfactory results following surgery on the left knee.  
Indeed, in the June 1995 notation referred to above, Dr. 
Morrison indicated that range of motion of the knees was then 
full, and that the veteran had done a remarkable job 
recovering from his surgery on both knees.  The veteran's 
knee function was then described as unrestricted, and Dr. 
Morrison expressed his belief that the veteran could return 
to full and unrestricted work activities.

The Board acknowledges that VA outpatient treatment records 
were received in June 1998, subsequent to the 1995 proposed 
and final reduction decisions, which are dated between 
November 1995 and April 1996.  While records that pre-date 
the reduction decisions were not physically of record at the 
time of the reduction, they are deemed constructively of 
record.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  While these 
records show that the veteran complained of bilateral knee 
pain on several occasions, the reports include few objective 
findings, none of which are supportive of the veteran's claim 
for restoration.  For example, a clinical notation indicates 
that on November 6, 1995, both knees were symmetrical, and 
that there was no edema, erythema, warmth or effusion; that 
drawers were negative; and there was no instability.  On 
November 12, 1995, range of motion was noted as full.  X-rays 
taken on December 12, 1995 revealed only minimal degenerative 
changes suggested in both knees without narrowing of the knee 
joint.  Hence, although those records were not physically of 
record at the time of the July 1995 and November 1995 rating 
reductions, those records are consistent with evidence then 
considered by the RO.  

The Board acknowledges that since the grant of service 
connection in 1993, the veteran's complaints (primarily, 
popping, pain, and swelling in the knees) appear to have 
remained essentially unchanged, and that these complaints are 
clearly referenced in the medical records.  However, the 
objective medical evidence is the most persuasive indication 
of functional loss resulting from the veteran's right and 
left knee disabilities.  As the medical evidence considered 
at the time of the reductions clearly demonstrated 
improvement in those disabilities, the RO's reductions from 
10 percent to noncompensable, effective February 1, 1996, 
were proper.  Hence, the criteria for restoration of the 
prior 10 percent ratings are not met.  

Furthermore, after careful review of the evidence associated 
with the claims file after the effective date of the 
reduction, the Board also finds no basis for assignment of a 
10 percent evaluation for either knee since February 1, 1996.  
As noted above, VA examination in March 1998 revealed no 
significant objective findings with respect to either knee, 
and x-rays taken in conjunction therewith were interpreted as 
essentially normal.  While the examiner did note some 
clicking under the patella, more on the left than the right, 
full range of motion was demonstrated, and there was no 
evidence of anterior, posterior, medical, lateral, or 
rotatory instability.  Moreover Lachman, pivot shift, and 
McMurray tests were all negative.  Significantly, in an 
October 1998 addendum to that report, another VA physician 
indicated that review of the prior reported indicated that 
both knees were stable with good range of motion, and without 
any evidence of instability, fatigability, or incoordination.  
That physician also opined that loss of motion is not likely 
to occur due to repeated used (while also noting that it is 
not feasible to speculate about any degree of loss of range 
of motion when either knee has been used repeatedly).  The 
examiner also expressed the belief that there would not be 
any functional loss due to weakness or any flare-up, if any.  

Hence, the evidence associated with the claims file since the 
reductions also provides no basis for assignment of a 10 
percent evaluation under Diagnostic Code 5257, or any 
potential applicable diagnostic code, to include on the basis 
of functional loss due to pain and/ other factors not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45. In this regard, the Board emphasizes that 
complaints of pain must be supported by adequate pathology, 
and evidenced by the visible behavior of the claimant 
undertaking the motion.  See 38 C.F.R. § 4.40.  There is no 
such evidence in this case.  Furthermore, in the absence of 
evidence of marked interference with employment or repeated 
hospitalizations, a compensable evaluation for either knee, 
on an extra-schedular basis, also is not warranted.  See 
38 C.F.R. § 3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Under these circumstances, the Board must conclude that the 
preponderance of the evidence is against each of the 
veteran's claims for restoration of the 10 percent 
evaluations for service-connected right and left knee 
disability, and the claim for compensable evaluations for the 
knee disabilities since the reductions.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit of the doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991)..  

ORDER

As the November 1995 reduction of the rating for the 
veteran's service-connected right knee disability was proper, 
restoration of the 10 percent rating for that disability, 
effective February 1, 1996, is denied.  

As the July 1995 reduction of the rating for the veteran's 
service-connected left knee disability was proper, 
restoration of the 10 percent rating for that disability, 
effective February 1, 1996, is denied.


A 10 percent rating for either the left or right knee, since 
the October 1, 1995 and February 1, 1996 reductions, is 
denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

